﻿

3.	Mr. President, I wish to congratulate you on your election as President of the thirty-third session of the General Assembly. The confidence this Assembly has in you is indeed well placed and I wish you well in the discharge of the responsibilities of your high office.
4.	My delegation would also like to pay a tribute to the Secretary-General for his untiring efforts in the service of the United Nations and for the valuable personal contribution he continues to make in the advancement of its objectives.
5.	This time last year the Prime Minister of Samoa addressed this body,1 upon the accession of Samoa to membership in the United Nations, on the theme of the search by man for a harmonious relationship with his environment and his fellow men. He described how the people of the South Pacific have a harmonious relationship with the region and with each other, and how we seek the same with the rest of the world. We are already acutely aware of the problems that confront us in this forum and the fact that often they seem insoluble.
6.	Thus far, we have participated in quite a limited way but we have observed closely. It is paradoxical and sometimes disturbing to observe that, while the complex machinery of this Organization of world hope churns on with all its splendour and high-sounding rhetoric, so-many problems remain unsolved, and in some cases we seem actually to be moving backwards. Rhetoric is no substitute for action and empty rhetorical exchanges can have no real meaning for those whose problems we are here to solve. We do not wish to seem over-critical and we are well aware of past achievements of the United Nations and hold them in high admiration. We do, however, want to support the Secretary-General's suggestion in his report on the work of the Organization [A/33/1] that a streamlining of procedures, a severe pruning of the copious prose employed here and a move towards action on issues are essential.
7.	We, the small countries of the Pacific region, are growing in number in this forum. We have welcomed Solomon Islands into the world body and note the accession to independence of Tuvalu just a few days ago. Next year the Gilbert Islands also will be an independent State. Although Pacific island peoples are made up of different races scattered over a vast ocean, we have a very special kinship based on the similarities in our histories, the long years of isolation from other parts of the world and, of course, our shared experience during the colonial period.
8.	We feel deeply about the welfare of all the members of our group. That is why I want to express here my country's deep concern at the fact that some of our neighbours who wish to gain independence have not yet been able to do so. In some cases their wish for independence and their right to aspire to it have not even been acknowledged by the
colonial Powers concerned. We would wish to see an end to this situation as soon as possible.
9.	The Pacific peoples who have achieved independence have for the most part followed peaceful paths to that goal. This had been due to a combination of patience and forbearance on the part of the peoples concerned and some measure of goodwill on the part of the colonial Powers involved. We would not wish to see any of our neighbours remain in a situation that might strain their patience beyond endurance.
10.	On the Middle East question, we applaud the initiative and courage shown at the Camp David meetings. We hope that other countries in the area will join in renewed efforts for peace and that all parties affected will eventually be included in a comprehensive peace agreement. Only if this happens can we be sure of firm and lasting peace in the Middle East.
11.	The Palestinians must have a secure homeland and must eventually determine their own future, but Israel, too, must be able to feel secure and free from attack if there is to be peace and stability in the area. The proposal for peace between the major protagonists should be allowed to pave the way for wider accord. If a settlement can be achieved in the area the countries involved will have made a great
' contribution to the welfare of mankind, for if this seemingly endless conflict can be ended, then we can hope for resolution of the many others for which we had almost lost hope of speedy and safe conclusions.
12.	On Namibia, my delegation sincerely hopes that the intransigence of South Africa will not frustrate the progress achieved in recent months through constructive discussion and conciliation; and that following free and fair elections we will soon welcome Namibia into this Organization.
13.	We reaffirm our condemnation of the continuation of minority rule, which has given rise to wide-scale violence and considerable human suffering in Zimbabwe. We are encouraged by the efforts of those countries which are playing a direct part in trying to involve all parties in a negotiated settlement. It is the duty of Member nations to contribute in whatever way they can to create a climate that is conducive to the resolution of this problem and to refrain from any activities that may work to the detriment of an early settlement.
14.	When one thinks of the trouble-spots and areas of tension around the globe and the violence and suffering both actual and potential involved therein, one cannot help but ponder with sadness the ready availability and the rapid build-up of arms and instruments of destruction in general. As a country with no defence forces at all, Samoa deplores the misguided priorities which put the purchase, development and production of arms before the welfare of people. It is a fact that the world has spent $ 1.4 trillion on arms over the last five years and it is also a fact that there are more than 650 million people without enough to eat, let alone having places of security for themselves and their families. We must reverse these trends.
15.	In these circumstances it is beyond our comprehension how nations can proudly claim to have produced new
weapons of destruction to add to the world's arsenal. We cannot even say that the methods of warfare have become more humane or that the killing is swifter and less painful when we know that chemicals and other agents that cause immense pain and severe suffering have been developed for use in warfare. The limiting of certain types of means of destruction is not, however, an adequate answer. We must move towards complete disarmament.
16.	Early agreement must be reached to ban nuclear testing and to cease the creation of more nuclear weapons. The Pacific has been the scene of a great deal of nuclear testing. Only recently the Bikini island people had to be once again removed from their homes because of the dangers of radiation there. Closer to home for us, the islands north of Tahiti have for some years been the site of a series of nuclear tests to which an end is not yet in sight. We in the area, had we been consulted, would have wished for the Pacific to stay a nuclear-free area. Now that our region has been exposed to nuclear pollution we can only hope that the cessation of testing and time will restore our environment to something like its original purity.
17.	In the Pacific there has been a very special relationship between the people and the environment, which is why any damage to our surroundings or depletion of its resources is felt very personally by our people. We are still living in close contact and in harmony with the land and the sea, and they are for the most part unspoiled by man-made intrusions. The sea in particular has been a very sacred source of inspiration and a supplier of sustenance for us. In some cases it is virtually the only resource available to the people. The Third United Nations Conference on the Law of the Sea, then, is of great importance to us and we have taken part in it whenever possible. Progress has been slow, but what has been achieved is perhaps remarkable when we consider the diversity of situations and viewpoints involved. Renewed determination to resolve remaining problems is essential if we hope to see a treaty concluded by the end of this decade. As we see it, the conclusion of a convention on the law of the sea would ensure that at least in one area the heritage of mankind would be treated with respect and shared fairly among the nations  of the earth. As it is, our world is already plagued with enormous inequalities.
18.	It is with a sense of despair that we see the gap between the developed and the developing world continue to widen. There have been over the past decade enormous amounts of time, words and literature devoted to searching for means to narrow this gap. Unfortunately, words have not been matched with action in most instances. Probably one of the starkest instances of this is the complete failure of virtually all developed countries, and particularly the largest developed countries, even to approach the aid-transfer target of 0.7 per cent of gross national product agreed to in this forum in 1970. In real terms, aid resource-transfers from rich to poor countries are less now than in the early 1960s. The developed world's failure to meet the agreed target and the reduction in aid transfers in real terms call in question the sincerity of its commitment to the developing world.
19.	Over recent months there has been a very disturbing rise of protectionism on the part of many developed countries, which has already had very adverse effects on
some third-world countries. Protectionism is both selfish and negative and reduces the opportunities of developing countries to help themselves. With the interdependence of all countries, surely increased trade must assist developed and developing countries alike. We therefore consider that the present wave of increased protectionism is, to say the least, extremely short-sighted on the part of the developed countries practising it, with quite tragic results for their poorer developing neighbours.
20.	Much rhetoric has been devoted to the new world economic order but very little action has occurred in the implementation of any part of the package of reforms. Samoa is committed to the need for the total package of reforms and structural changes which constitute the proposals of the developing countries on the new economic order, but, given the realities of the attitudes of the developed countries at the present time, it may be most practical to isolate several of the highest priority areas in which results are achievable within a short-term period and concentrate on their early attainment. Priority areas would seem to be: first, encouraging the developed world to give effect to the commitment of aid transfers of 1 per cent of gross national product; secondly, stemming the growing tide of protectionism and achieving some positive steps towards trade liberalization; thirdly, commodity arrangements, including the initiation of a common fund for financing buffer stocks of various internationally traded commodities of importance to the developing countries; and, fourthly, reform of international financial institutions to make them more responsive to the realities of the priority financial requirements of developing countries.
21.	Given political will and sincerity on the part of the developed world, great progress could be made in each of those four areas in the next 12 months. Certainly, with a collective defence budget of $1.4 trillion, even a relatively modest reduction would provide more than adequate financing for development. Having achieved progress in those areas, we could move on to the next stage of priority reforms
22.	It is gratifying to note that the international community is starting to focus more attention on the real problems peculiar to smaller developing economies. It is essential for international organizations to realize that such economies suffer from a variety of constraints which are unique to them. Particular problems include the fact of geographic isolation, small domestic markets, very limited natural resources and dependence on a few sources of foreign earnings which are often unreliable and volatile. The economies of small developing countries therefore tend to be extremely fragile and very sensitive to outside events and to changes in the world economic situation. We suggest that special development techniques are required for those countries and in dealing with them it is necessary for international organizations to display sensitivity and flexibility. In this respect the continued use of per capita lending as an important leading criterion is felt to be unrealistic and inequitable as applied to smaller developing countries. Regrettably, however, the majority of international financial institutions continue directly or indirectly to use that criterion, to the detriment of the smaller developing countries.
23.	We note with disappointment that the Committee Established under General Assembly Resolution 32/174 on the new international economic order cannot proceed with its work and that a state of stalemate exists. We trust this development does not reflect an unwillingness on the part of the developed countries to contemplate any challenge to the continuation of their comfortable positions of economic power under the existing economic order. Growing global interdependence dictates that the future economic welfare of the developed countries will depend increasingly on a constructive and equitable relationship-in fact, a partnership-with the developing countries.
24.	The attainment of a new economic order is essential if the dignity of man is to be a meaningful concept. It is surely a fundamental right of man to have food, shelter and the opportunity to work and to receive adequate compensation, as well as to participate in the processes of government and to live in peace and security.
25.	Samoa strongly holds that economic, social and political rights are inseparable human entitlements and advocates urgent measures to redress the denial of these human rights wherever it may occur. Enlightened policies of economic co-operation at the international level would have direct relevance to the economic and social emancipation of communities in the developing countries. Of equal concern is the denial to people of their political rights and personal freedoms. Discrimination in whatever form is abhorrent to the spirit of the United Nations and contrary to its Charter.
26.	The Samoan delegation looks forward to the development of machinery whereby the United Nations could play an effective part in the promotion and protection of human rights. For all its imperfections the United Nations is surely the hope of the world. It is up to each of us to help make this Organization more effective.















